Citation Nr: 0334050	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  97-29 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
the residuals of a right upper extremity injury as a result 
of VA treatment in 1986 and 1987.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
neck injury and residual paralysis to the hands as a result 
of VA treatment in 1986 and 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an October 1997 VA Form 9, the 
veteran requested a hearing on appeal before a Veterans Law 
Judge at the RO.  In an October 2000 statement, the veteran 
changed his hearing request to one before a RO decision 
review officer.  The veteran failed to appear for such 
hearing scheduled in December 2000; therefore, his hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704 (2003).

In an August 1991 decision, the Board denied reopening a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a right upper 
extremity injury.  The veteran did not appeal; therefore, the 
decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  That decision was based upon a 
determination that no "additional disability" had been shown 
by the evidence of record.  In May 1996, the veteran 
requested to reopen his claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a right upper extremity injury.  In a February 2001 
decision, the Board determined that new and material evidence 
had been submitted, reopened the veteran's claim with regard 
to the right upper extremity, and remanded the case back to 
the RO for a de novo review and additional development.  The 
case now is before the Board for further appellate 
consideration.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Upon review of the evidentiary record, the Board notes that 
in compliance with the February 2001 Board remand 
instructions, the RO advised the veteran of the provisions of 
the VCAA in a letter sent to the veteran in January 2002 and 
asked the veteran to identify all pertinent sources of 
medical treatment regarding the issues on appeal and to 
furnish signed authorizations for release of such 
information.  The veteran did not respond.  In a March 2003 
supplemental statement of the case the RO also provided the 
revisions made to the regulations because of the VCAA.  The 
remand also specifically instructed the RO to schedule the 
veteran for examinations by appropriate specialists to 
determine the current nature and etiology of the claimed 
disorders.  After reviewing the claims file and examining the 
veteran, the examiner was to offer a medical opinion as to 
whether any present neck or upper extremity disabilities are 
as likely as not related to VA medical treatment.  Although 
the veteran appeared for an examination in September 2002, 
the examination report does not provide information on the 
current nature and etiology of any disorder of neck, right 
upper extremity or the hands.  It basically gives a cursory 
review of the VA medical records, a partial medical history 
as reported by the veteran and a conclusory opinion that 
there is no evidence of harm, secondary to VA care, out of 
what would be expected of the risks associated with the 
surgery described.  The Board notes that VA physicians 
performed the neck fusion and later surgery referred to by 
the examiner in October 1995 and April 1996, not in 1986 or 
1987.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although VA complied with most of the 
January 2001 Board remand instructions, it appears that the 
September 2002 VA examiner failed to examine the veteran and 
provide the requested medical information and opinion.  As 
such this action does not comply with the Board's remand 
instructions and the case again must be remanded to the RO.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board also finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  

VA has provided the appellant with the regulations 
implementing the VCAA and, in a January 2002 letter, provided 
him with what information VA will attempt to obtain as 
required by the VCAA, but failed to advise him of the 
specific information he needed to submit to establish 
entitlement to compensation under 38 U.S.C.A. § 1151 and only 
provided a 30-day response period.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, 2033 U.S. App. LEXIS 19540 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Sec'y of Veterans Affairs (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided in the January 2002 letter, a full year is allowed 
to respond to a VCAA notice.  

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The law provides, under 38 U.S.C.A. 
§ 1151, that where a veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

The appellant filed his claim in May 1996.  Under the 
provisions of 38 U.S.C. § 1151 applicable to claims filed 
prior to October 1, 1997, a claimant must merely establish 
that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 
38 C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2) (1997).  

In July 1986, the veteran received an injury to his right 
shoulder, while X-rays were being taken at a VA facility.  
When he was seen in the orthopedic clinic later that day, the 
veteran reported that he had had right arm pain after the X-
rays.  Examination showed a rupture of the head of the biceps 
tendon on the right but it was noted that the injury did not 
require treatment.  At an examination later in that month, 
the veteran complained of local pain, weakness and decreased 
motion of his right arm.  On examination, the veteran had 
decreased strength in the right biceps.  VA treatment records 
in the months of August, September and October 1986 did not 
show any complaints regarding the right upper extremity.  On 
a November 1986 VA examination, the veteran had normal range 
of motion of the elbow, wrist and fingers without apparent 
pain.  A September 1987 VA examination report reveals 
slightly decreased strength on the right (4.5/5-5/5 versus 
5/5 on the left) and traumatic bursitis and a torn rotator 
cuff on the right, both found prior to the July 1986 injury.  
Statements/memoranda from VA medical personnel dated in 
January 1988 and June 1989 confirm that an "incident" 
involving the veteran occurred at a VA facility in July 1986.  
At a September 1990 VA orthopedic examination, the veteran 
reported that he had lost 30 percent of the strength in his 
biceps.  

In an October 1997 VA Form 9, the veteran reported that he 
injured his neck in service in December 1944, when a trap 
door fell on his head and resulted in a stiff neck, that his 
stiffness and neck pain increased with age, and that he was 
treated for neck pain after discharge but gave up seeking 
treatment at the VA.  In 1993, the veteran reported that he 
was seen for severe pain in his neck with radiation down his 
arms, which was diagnosed as cervical spondylosis with 
myelopathy and for which he later underwent surgery in 
October 1995 and April 1996.

A May 1998 VA examination report shows diagnoses of neck pain 
with spasm with muscle weakness of hands and arms.  The 
examiner specifically noted that there was no paralysis of 
the right arm biceps or paralysis of the hands.

On remand, the veteran will be scheduled for orthopedic and 
neurological examinations to ascertain the current nature and 
etiology of any disorder of the neck, right upper extremity 
or the hands.  The examiners will be asked to offer opinions 
on whether any of the pathology found is "additional 
disability" attributable to VA treatment in 1986 or 1987.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the January 2001 Board remand 
instructions and the notice and duty to assist provisions of 
the VCAA and affording the appellant due process.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).    Therefore, for 
the above reasons, a remand to the RO is required.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, as well as necessary to comply 
with 38 U.S.C.A. §§ 5103 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 
2001)), and any other legal precedent are 
fully complied with and satisfied.  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant, as set forth in the VCAA.

2.  The RO should schedule the veteran 
for orthopedic and neurological VA 
examinations by appropriate specialists 
to obtain a history of the claimed neck, 
upper right extremity and hand disorders 
to ascertain the onset, etiology and 
nature of such disorders.  All tests and 
studies deemed necessary should be 
accomplished.  The claims file with a 
copy of this remand and the February 2001 
Board decision must be made available to, 
and be reviewed by, the examiners prior 
to examination.  In particular, the 
examiners should review the veteran's 
service medical records and VA treatment 
records from 1985 to the present.  The 
examination reports should include a 
detailed account of all manifestations of 
relevant pathology found.  In this case, 
the veteran contends that he has 
"additional disability" to his neck, 
hands and right upper extremity as a 
result of VA treatment in 1986 and 1987.  
"Additional disability" may be viewed 
as occurring "as a result of" VA 
treatment or examination only if a 
physician exercising the degree of skill 
and care ordinarily required of the 
medical profession reasonably should have 
rendered treatment, which probably would 
have avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment, examination, etc., was 
authorized.  The examiners are requested 
to offer a medical opinion as to whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran suffered additional disability to 
the neck, right upper extremity or hands, 
as a result of VA treatment in 1986 and 
1987.  The additional disability must 
actually result from VA medical 
treatment, and not be merely coincidental 
therewith.  In the absence of evidence 
satisfying this causation requirement, 
the mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable.  A complete 
rationale should be provided for any 
opinion given.  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

3.  After completion of the above, the RO 
should readjudicate the veteran's 
38 U.S.C.A. § 1151 claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




